Citation Nr: 0212195	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-36 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of anterior cruciate ligament repair, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to March 
1990.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1995 rating decision issued 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued a 10 
percent disability rating for the veteran's service-connected 
post-operative residuals of anterior cruciate ligament 
repair.  In January 1998, the Board remanded the current 
issue on appeal for development.  After the development was 
completed, the RO issued a Supplemental Statement of the Case 
(SSOC), in which the veteran's disability rating for his left 
knee was increased to 20 percent.  In August 2000, the Board 
remanded the issue on appeal for further development.  The 
requested development is now complete and the issue is once 
again before the Board for appellate review.

As per his request, the veteran was scheduled for a hearing 
before a member of the Board in February 1997.  He was 
notified of the date, time, and place of the scheduled 
hearing by letter in January 1997.  The evidence of record 
reveals the veteran failed to report for his scheduled 
hearing.  As such, his request for a hearing is considered as 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran's left knee disability is characterized by 
complaints of pain, weakness, periodic limp, and lack of 
endurance and by medical findings of mild effusion, minimal 
laxity, and some atrophy to the left thigh muscle.

3.  The veteran's left knee range of motion is 0 degrees of 
extension and 110 degrees of flexion with pain and X-ray 
findings of residual hardware in the left knee resulting in 
post-operative changes to the joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for post-operative residuals of anterior cruciate 
ligament repair have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).

2.  The criteria for a 10 percent disability rating, but no 
more, for post-operative residual hardware in the left knee, 
as analogous to degenerative joint disease, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his 
increased rating claim.  The veteran was notified of the 
pertinent laws and regulations for his increased rating claim 
via rating decisions, the January 1998 Board remand, and the 
November 1998 and June 2002 SSOCs.  While the veteran has not 
been specifically notified of VA's heightened duty to assist 
in his claim and of any additional evidence pertinent to his 
claim, the Board finds that this is not prejudicial to the 
veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990).  The RO, as directed by the Board, has requested and 
obtained all the available treatment records for the 
veteran's service-connected left knee disability.  
Additionally, the Board directed the RO to schedule the 
veteran for VA examinations to further substantiate his 
claim.  The subsequent examination reports have been obtained 
and associated with his claims folder.  There is more than 
sufficient evidence of record to decide his claim properly 
and fairly.  Therefore, it is not prejudicial to the veteran 
to proceed to adjudicate his claim on the current record.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).
 
II.  Increased Rating Claim

The veteran is currently evaluated as 20 percent disabled due 
to his service-connected post-operative residuals of anterior 
cruciate ligament repair.  In short, he contends that his 
left knee disability is more disabling than currently rated 
and a higher disability evaluation is warranted.  After a 
complete and thorough review of the evidence of record, the 
Board agrees with his contention for the reasons discussed 
below.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation under 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2001).


Factual Background

An August 1995 VA consultation report reflects that an 
electrodiagnostic examination did not reveal any abnormal 
findings regarding the left knee except for mild left 
posterior tibial nerve neuropathy.

A June 1998 VA examination report reflects a diagnostic 
impression of chronic left knee pain, status post surgery 
times two.  Regarding functional loss of the left knee, the 
examination report reflects that the veteran indicated he has 
difficulty in walking and going up and down stairs.  The 
veteran also reports that he feels that his knee is going to 
give out.  The medical opinion portion of the June 1998 
examination report reflects: pain is situated deep inside the 
left knee; restricted range of motion is due to pain and 
post-operative changes in the joint; no incoordination in the 
range of motion.  The examination report shows that physical 
examination of the left knee revealed a long Y-shaped scar 
about 7 inches in length which was well-healed, pigmented, 
and not tender.  The report also shows that physical 
examination revealed that the left knee is one inch bigger 
than the right knee, palpitation of the left knee shoed that 
the patella felt normal and there was no evidence of 
effusion, and that the veteran was restricted to 110 degrees 
flexion and 5 degrees of hyperextension.  The veteran was 
able to walk with a normal gait, and he could walk on his 
toes, on his heels and tandem walk.

A June 1998 VA radiologic report reveals that surgical 
changes were demonstrated with multiple screw in veteran's 
tibia and femur, that apparent cruciate repair was noted, and 
specifically states that there were no other findings.

A February 2001 VA examination report reflects a diagnosis of 
anterior cruciate ligament repair, left knee, with post-
operative hardware.  The report reflects that the veteran 
indicated that his left knee aches on a daily basis, he 
denied any swelling but did admit to weakness, stiffness, 
fatigability, and lack of endurance.  The report indicates 
that while no limp was noted on the day of examination, the 
veteran indicated that he had a slight, or periodic, limp 
when his left knee is aggravated.  The examination report 
also indicates that there was no tenderness of the left knee 
with palpitation and that he had an 8-1/2 inch scar with a 3-
inch scar laterally, and while flexion was without pain, he 
did have pain with extension laterally.  The addendum to the 
February 2001 examination report reflects that a consultation 
with a rehabilitation physician revealed mild effusion with 
minimum laxity of the left knee with some atrophy to the left 
thigh muscle.

An April 2001 VA consultation note reflects the veteran's 
range of motion consisted of zero degrees of extension and 
136 degrees of extension with pain at the endrange.

Legal Analysis

The veteran is currently rated as 20 percent disabled under 
Diagnostic Codes 5299-5257.  Diagnostic Code 5257 provides 
the following evaluations for knee disabilities involving 
recurrent subluxation or lateral instability: 10 percent for 
slight; 20 percent for moderate; and 30 percent (the maximum 
allowed) for severe impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  Since Diagnostic Code 5257 is 
not predicated on loss of range of motion, §§ 4.40 and 4.45 
with respect to pain do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

In this respect, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  When 
the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  VAOPGCPREC 9-98.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

In this case, the evidence is clear that complaints of 
weakness, pain, a periodic limp, and lack of endurance 
manifest the veteran's left knee disability.  Additionally, 
the evidence of record revealed medical findings of mild 
effusion and minimal laxity with some atrophy to the left 
thigh muscle.  The veteran's left knee disability clearly 
does not reflect severe impairment due to recurrent 
subluxation or lateral instability of his left knee.  
Therefore, the Board finds that the veteran's left knee 
disability does not approximate a disability picture of 
severe recurrent subluxation or lateral instability such that 
30 percent disability evaluation is warranted for the 
veteran's left knee disability picture of mild effusion, mild 
laxity, some atrophy of the left thigh, and complaints of a 
periodic limp and weakness with a lack of endurance.  See 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2001).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a higher rating under Diagnostic Code 
5257.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

The evidence of record also revealed that the veteran has 
some decreased range of motion of his left knee.  Diagnostic 
Code 5260 states that limitation of flexion of the leg is 
rated as follows: flexion limited to 60 degrees is zero 
(noncompensable) percent disabling; flexion limited to 45 
degrees is 10 percent disabling; flexion limited to 30 
degrees is 20 percent disabling; and flexion limited to 15 
degrees is 30 percent disabling.  See 38 C.F.R. § 4.71a 
(2001).  In this case, the veteran's flexion of his left knee 
was over a 100 degrees, even accounting for his limitation of 
motion due to pain.  As such, the veteran does not have 
ratable limitation of left knee flexion.  Under Diagnostic 
Code 5261, limitation of extension of the leg is rated as 
follows: extension limited to 5 degrees is zero 
(noncompensable) percent; extension limited to 10 degrees is 
rated as 10 percent; and extension limited to 15 degrees is 
rated as 20 percent.  See 38 C.F.R. § 4.71a (2001).  The 
evidence of record revealed that the veteran's extension was 
limited to 0 degrees, which is not ratable.  As such, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating based on limitation of motion 
of the veteran's left knee.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2001).  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003 (2001).  In the instant case, the 
evidence of record does not reflect X-ray findings of 
arthritis of the left knee.  The June 1998 X-ray findings 
were silent to any impression of degenerative joint disease 
and specifically stated that there were no other findings 
other than those listed.  The evidence of record did reveal 
that the veteran has post-operative changes to his joint and 
residual hardware in his left knee that affects his range of 
motion.  The Board finds that his post-operative residual 
hardware in the left knee is analogous to the affect of 
degenerative joint disease of the left knee.  See 38 C.F.R. 
§ 4.20 (2001).  As such, while the veteran is not entitled to 
a separate disability evaluation under either Diagnostic Code 
5260 or 5261 based on limitation of motion, he is entitled to 
a 10 percent disability rating for his noncompensable 
limitation of motion, pain, weakness, and post-operative 
residual hardware in the left knee, as analogous to 
degenerative joint disease, under Diagnostic Code 5003.  See 
VAOPGCPREC 23-97, 38 C.F.R. §§ 4.59, 4.71a. Diagnostic Codes 
5010, 5003 (2001).

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional diagnostic 
codes available to evaluate knee disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259 (2001).  The 
evidence of record does not reflect the veteran has ankylosis 
of his left knee such that application of Diagnostic Code 
5256 is proper and disability ratings higher than the 
veteran's current 20 percent disability rating under 
Diagnostic Code 5257 are not available under either 
Diagnostic Code 5258 or 5259.  The Board also notes that an 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
indicated above, the veteran's pain, weakness, periodic limp, 
and lack of endurance of his service-connected left knee 
disability have already been considered by the Board when 
determining that his disability picture does not warrant a 
higher disability rating under Diagnostic Code 5257 and that 
he is entitled to a 10 percent disability rating under 
Diagnostic Code 5003.

The Board has also considered whether the veteran's surgical 
scar warrant a separate compensable evaluation.  Diagnostic 
Code 7803 assigns a 10 percent rating for superficial scars 
that are poorly nourished with repeated ulceration.  A 10 
percent rating can be assigned under Diagnostic Code 7804 for 
superficial scars that are tender and painful on objective 
demonstration.  Under Diagnostic Code 7805, a scar is rated 
based upon limitation of function to the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7803-7805 (2001).  The 
evidence of record reflects that the veteran has a post-
operative scar on his left knee that is well healed, 
pigmented, and not tender.  Accordingly, the Board finds that 
the preponderance of the evidence of record is against a 
separate compensable rating for his surgical scar.  Id., See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).    

Finally, the Board has no reason to doubt that the veteran's 
service-connected disability causes him discomfort and may 
limit his efficiency in certain tasks.  This alone, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2001).
 
In brief, while the preponderance of the evidence is against 
an increased rating for post-operative residuals of anterior 
cruciate ligament repair, he is entitled to a 10 percent 
disability rating, but no more, for post-operative residual 
hardware, as analogous to degenerative joint disease, of the 
left knee with some painful limitation of motion.  The Board 
has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against a portion of his claim, the doctrine is not 
applicable to that portion.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2001).


ORDER

An increased rating for post-operative residuals of anterior 
cruciate ligament repair, is denied.

A 10 percent disability rating, but no more, for post-
operative residual hardware in the left knee with painful 
limitation of motion is warranted as analogous to arthritis, 
and is subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

